Exhibit 10.2

ENERGY PARTNERS, LTD.

STOCK AND DEFERRAL PLAN FOR

NON-EMPLOYEE DIRECTORS

Second Amended and Restated Plan Effective as of November 6, 2009



--------------------------------------------------------------------------------

ENERGY PARTNERS, LTD.

STOCK AND DEFERRAL PLAN FOR NON-EMPLOYEE DIRECTORS

SECOND AMENDED AND RESTATED PLAN EFFECTIVE NOVEMBER 6, 2009

ARTICLE I PURPOSES

The purpose of the Energy Partners, Ltd. Stock and Deferral Plan for
Non-Employee Directors (the “Plan”) is to provide a means by which non-employee
directors (“Directors”) of Energy Partners, Ltd. (the “Company”) may defer all
or a portion of the compensation and fees the Directors have received for their
service to the Company as Directors. Such compensation and fees may be deferred
in the form of cash or in the form of shares of the Company’s common stock (the
“Shares”). The Plan was originally established September 12, 2000 and first
amended and restated effective as of July 17, 2003.

ARTICLE II ADMINISTRATION OF THE PLAN

The administrator of the Plan (the “Plan Administrator”) shall be the
Compensation Committee of the Board of Directors of the Company (the “Board”) or
such other Board committee as may be designated by the Board to administer the
Plan. Subject to the terms of the Plan, the Plan Administrator shall have the
power to construe the provisions of the Plan, to determine all questions arising
thereunder and to adopt, amend and rescind such rules and regulations for the
administration of the Plan as it may deem desirable. All determinations made by
the Plan Administrator in connection with the Plan shall be final and binding
upon all directors participating in the Plan and their beneficiaries and
successors in interest. No member of the Plan Administrator may participate in
any vote by the Plan Administrator on any matter materially affecting the rights
of any such member under the Plan.

ARTICLE III PARTICIPATION IN THE PLAN

Each Director of the Board elected or appointed who is not otherwise an employee
of the Company or any subsidiary (an “Eligible Director”) shall be eligible to
participate in the Plan.

ARTICLE IV DIRECTORS’ FEES

 

1. Fees.

Each Eligible Director shall be entitled to such Meeting Fees and Retainer Fees
(collectively, the “Fees”) as shall be established from time to time by the
Company. For purposes of this Plan, a “Meeting Fee” shall mean the cash
compensation paid to the Director for his or her attendance at a Board meeting.
For purposes of this Plan, a “Retainer Fee” shall include all other fees paid to
the



--------------------------------------------------------------------------------

-2-

 

Director for his or her services to the Company as a Director, including, but
not limited to “Cash Retainer Fees” such as annual fees and committee service
fees, and “Equity Retainer Fees” such as equity-based compensation or incentive
awards.

 

2. Default Payment Form.

In the event an Eligible Director does not execute an annual election form as
described in Article V, (a) all Meeting Fees shall be payable in cash at such
times as the Company shall determine, (b) all Cash Retainer Fees shall be
payable in cash at such times as the Company shall determine, and (c) all Equity
Retainer Fees shall be payable in Shares at such times as the Company shall
determine.

 

3. Market Value per Share Determinations.

In the event that an Eligible Director has elected to defer his or her Fees in
an account in the form of Phantom Shares (defined below), the number of Phantom
Shares that an Eligible Director shall have credited to his or her applicable
account shall be determined by dividing the dollar amount of the Fees to be
deferred by the market value per share of a Share on the last business day
before the determination date. For purposes of this Plan, such “Market Value per
Share” shall have the same meaning as such term is defined in the Company’s 2009
Long Term Incentive Plan, as amended from time to time (the “LTIP”).

ARTICLE V ELECTION TO DEFER

On or prior to December 31st of the calendar year immediately preceding the
calendar year to which such Fees shall be earned by the Director (or with
respect to an individual who first becomes an Eligible Director during a
calendar year, on or before the date that is 30 days following the date the
individual has become an Eligible Director), each Eligible Director may elect to
have the receipt of all or a specified portion of his or her Retainer Fees or
Meeting Fees deferred for a period permitted by Article VII. A deferral election
pursuant to this Article V shall be irrevocable and shall be made on a form
prescribed by the Plan Administrator, which shall govern the amount deferred,
the form and timing of its payment, and any other election decisions the deemed
necessary or appropriate by the Plan Administrator for the Eligible Director to
make. Separate elections may be made with respect to Retainer Fees and Meeting
Fees. All Equity Retainer Fees deferred pursuant to a deferral election shall
retain the terms and conditions to which the equity-based fee was originally
granted, including, but not limited to, any vesting schedules or specific
transfer restrictions. An Eligible Director’s deferral election shall apply only
to Fees earned during the applicable calendar year or partial calendar year, as
the case may be, after the date on which the irrevocable deferral election is
submitted to the Plan Administrator. If an Eligible Director has not made a
deferral election with respect to a calendar year, his or her Retainer Fees and
Meeting Fees shall be payable in accordance with Article IV.



--------------------------------------------------------------------------------

-3-

 

ARTICLE VI EARNINGS ALTERNATIVES FOR DEFERRALS

If an Eligible Director elects to defer all or any portion of his or her
Retainer Fees and Meeting Fees pursuant to Article V, the amount deferred shall
be credited to an account (“Account”) maintained on the books of the Company in
the name of the Eligible Director. A separate subaccount shall be maintained for
each calendar year reflecting the elections made by the Eligible Director with
respect to the deferrals for that calendar year. With respect to deferrals of
Fees, the amounts so deferred shall be adjusted for earnings equivalents in the
following manner: (1) any portion of the Fees the Eligible Director has chosen
to defer and receive settlement for in the form of Shares shall be adjusted
pursuant to the Phantom Share Alternative described in Subsection A below, and
(2) any portion of the Fees the Eligible Director has chosen to defer and
receive settlement for in the form of cash shall be adjusted pursuant to the
Interest Alternative described in Subsection B below.

 

  A. Phantom Share Alternative

Under the Phantom Share Alternative, the applicable portion of the Fees deferred
by the Eligible Director shall be treated as if they were invested on the date
that they are credited to the Eligible Director’s Account in a number of whole
and fractional Shares (“Phantom Shares”) equal to the number of whole and
fractional Shares that the Eligible Director would have been entitled to receive
pursuant to Article IV if such Eligible Director had not made a deferral
election with respect to such fees, or a number of Shares as determined
according to the manner described in Section 3 of Article IV above. The portion
of the Eligible Director’s Account treated as invested in Phantom Shares is
hereinafter referred to as the “Phantom Share Account.” If any cash dividends
are paid on Shares during the deferral period, the Eligible Director’s Phantom
Share Account shall also be credited with additional whole and fractional
Phantom Shares determined by calculating the dividends that the Eligible
Director would have received if his or her Phantom Shares were actual Shares
(disregarding dividends on fractional Phantom Shares) and then dividing the
amount of such dividends by the Market Value per Share on the dividend payment
date. If any Share dividends are paid on Shares during the deferral period, the
Eligible Director’s Phantom Share Account shall be credited with additional
Phantom Shares equal to the number of Shares that the Eligible Director would
have received as dividends if his or her Phantom Shares were actual Shares
(disregarding dividends on fractional Phantom Shares). Neither an Eligible
Director nor any beneficiary shall possess any rights of a stockholder of the
Company with respect to Phantom Shares.

 

  B. Interest Alternative

Under the Interest Alternative, the applicable portion of the Fees deferred by
the Eligible Director shall be credited during the deferral period with interest
equivalents at the end of each calendar quarter (March 31, June 30,
September 30, December 31) or such other periods as may be determined by the
Plan Administrator from time to time. The Plan Administrator shall determine, in
its sole



--------------------------------------------------------------------------------

-4-

 

discretion, the rate of interest to be used for this purpose and may at any time
and from time to time change such rate; provided, however, all deterinations
made by the Plan Administrator for these purposes shall be done in such a manner
to avoid any penalty taxes pursuant to the Internal Revenue Code of 1986, as
amended, and the regulations promulgated pursuant thereto. The portion of the
Eligible Director’s Account as to which this Interest Alternative shall be
applicable is hereinafter referred to as the “Interest Account.”

ARTICLE VII PAYMENT OPTIONS FOR DEFERRALS

By written irrevocable election made at the time of each deferral election, an
Eligible Director must select (1) the date on which payment of his or her
Account with respect to the deferrals covered by that election is to commence,
(2) the form of payment, and (3) a beneficiary. The available options in this
regard are described below:

 

  A. Date on Which Payment Will Commence

An Eligible Director may elect any of the following payment commencement dates:

(i) the date of his or her cessation of service as a member of the Board of
Directors for any reason,

(ii) a specified date at least one year after the date on which payment would
have been made in the absence of a deferral election, or

(iii) the earlier of (i) and (ii) above.

 

  B. Form of Payment

An Eligible Director may elect any of the following payment options:

(i) a lump sum distribution, or

(ii) payments in annual installments over a period of years which shall be
specified in the Eligible Director’s deferral election.

If the Eligible Director elects payments in installments, the amount of each
installment shall be equal to the amount in the Eligible Director’s Account on
the valuation date immediately preceding the payment date for the applicable
installment divided by the number of installments remaining to be paid
(including the applicable installment) (subject, in the case of the Phantom
Share Account, to adjustments for fractional shares as described in
Article VIII).



--------------------------------------------------------------------------------

-5-

 

  C. Beneficiary Designation

An Eligible Director shall designate a beneficiary or beneficiaries to receive
payments in the event of the Eligible Director’s death. Such beneficiary
designation shall be made on a form prescribed by the Plan Administrator and
shall be submitted to the Plan Administrator. Such beneficiary designation may
be changed by the Eligible Director at any time by submitting a new beneficiary
designation form to the Plan Administrator. If no effective beneficiary
designation is in effect at the time of an Eligible Director’s death, the
Eligible Director’s beneficiary shall be the Eligible Director’s estate. The
Eligible Director’s elections pursuant to this Article VII may include separate
elections as to the payment commencement date and form of payment to be
applicable in the event of the Eligible Director’s death.

ARTICLE VIII PAYMENT OF DEFERRED AMOUNTS

 

1. Time of Payment.

If an Eligible Director has made a deferral election pursuant to Article V, his
or her Account shall be paid out in the form elected by the Eligible Director
pursuant to Article VII commencing no later than 30 days after the date elected
by the Eligible Director pursuant to Article VII. Such payments shall be made to
the Eligible Director or, in the event of his or her death, to his or her
beneficiary determined pursuant to Section 3 of Article VII.

 

2. Form of Payment.

All payments from the Eligible Director’s Interest Account shall be paid in
cash. With respect to a payment from the Eligible Director’s Interest Account,
the amount to be paid in a lump sum or in any installment shall be determined
based on the value of the Eligible Director’s Interest Account as of the
valuation date established by the Plan Administrator preceding the payment date.
All payments from the Eligible Director’s Phantom Share Account shall be paid in
Shares.

 

3. Source of Shares and Relationship to LTIP.

All Fees that are payable in the form of Shares shall be distributed pursuant to
the Company’s LTIP. In addition to the terms and conditions imposed on the
Shares pursuant to this Plan, all Shares issued pursuant to the LTIP will be
subject to any additional restrictions, terms or conditions imposed generally on
the issuance of the Company’s Shares pursuant to the LTIP.



--------------------------------------------------------------------------------

-6-

 

4. Share Calculations.

The number of Shares that an Eligible Director shall receive as settlement of
any portion of his or her Account shall be equal in number to the number of
whole Phantom Shares credited to the Eligible Director’s applicable Account for
which the payment is to be made and disregarding fractional shares except in the
case of a lump sum distribution or the final installment payment. In the case of
such a lump sum distribution or final installment payment, the fractional
Phantom Share shall be paid in cash in an amount equal to the applicable
fraction of the Market Value per Share of a Share as of the valuation date
established by the Plan Administrator preceding the payment date.

ARTICLE IX UNFUNDED OBLIGATION, ANTI-ALIENATION

 

1. Unfunded Obligation

Benefits provided by this Plan shall be payable from the general assets of the
Company. The Company may create reserves, funds and/or provide for amounts to be
held in trust to fund such benefits on its behalf, although title to and
beneficial ownership of any asset which the Company may reserve to meet its
contingent obligation hereunder shall remain in the Company, and no Eligible
Director or beneficiary shall acquire any property interest in any specific
asset of the Company. No fiduciary relationship shall be created hereunder. The
right of any Eligible Director or beneficiary to receive a payment hereunder
shall not be greater than that of an unsecured general creditor of the Company.
This Plan constitutes a mere promise of the Company to make payments at the
times and in the manner set forth in this Plan.

 

2. Anti-alienation

A. No benefit payable under this Plan shall be subject in any manner to
anticipation, alienation, assignment, sale, transfer, pledge or encumbrance of
any kind, garnishment, attachment, execution, sequestration, levy or other legal
or equitable process, and any attempt to do so shall be void and of no force and
effect.

B. Notwithstanding anything to the contrary in the above paragraph A of this
Section 2, the Company may consent to the transfer, assignment or pledge by an
Eligible Director of any benefit under this Plan by providing such Eligible
Director with a written consent that has been duly authorized and consented to
by the Company. Such transfer, assignment or pledge shall be a valid transfer,
assignment or pledge of all rights and privileges held by the Eligible Director,
including the right to receive Shares, under the Plan; provided, however, that
with respect to any such transfer, assignment or pledge involving Shares, such a
transfer, assignment or pledge shall also be compliant with any anti-alienation
provisions contained in the LTIP or an applicable individual award agreement
thereunder.



--------------------------------------------------------------------------------

-7-

 

ARTICLE X LIMITATION AS TO DIRECTORSHIP

Neither the Plan nor any action taken pursuant to the Plan shall constitute or
be evidence of any agreement or understanding, express or implied, that an
Eligible Director has a right to continue as a director for any period of time
or at any particular rate of compensation.

ARTICLE XI CAPITAL ADJUSTMENTS

In the event of a recapitalization, stock split, stock dividend, exchange of
shares, merger, reorganization, change in corporate structure or shares of the
Company or similar event, the Board shall make such adjustments as it deems
appropriate, if any, in the number of outstanding Phantom Shares and in the kind
of securities with respect to which the Phantom Shares relate.

ARTICLE XII EXPENSES OF THE PLAN

All costs and expenses of the adoption and administration of the Plan shall be
borne by the Company; none of such expenses shall be charged to any Eligible
Director.

ARTICLE XIII EFFECTIVE DATE OF THE PLAN

This second amended and restated Plan shall be dated as of October 1, 2009 and
shall be effective upon approval of the Board.

ARTICLE XIV TERMINATION AND AMENDMENT OF THE PLAN

The Board may amend, terminate or suspend the Plan at any time, in its sole and
absolute discretion; provided, however, that no such amendment, termination or
suspension may, without the Eligible Director’s consent, impair the rights of
such Eligible Director as to amounts deferred by such Eligible Director prior to
the date of such amendment, termination or suspension.

ARTICLE XV GOVERNING LAW

The validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with the laws of Delaware
without giving effect to principles of conflicts of laws.